Case 3:18-cv-10228-MAS-ZNQ Document 25 Filed 02/26/20 Page 1 of 6 PagelID: 123

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DAVID HAZAN,

Plaintiff,
Civil Action No. 18-10228 (MAS) (TJB)
ML
MEMORANDUM OPINION
WELLS FARGO HOME MORTGAGE, A

DIVISION OF WELLS FARGO BANK. N.A..

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Wells Fargo Bank, N.A.’s
(“Defendant”)! Motion to Dismiss the Second Amended C omplaint. (ECF No. 22.) Plaintiff David
Hazan (“Plaintiff’) opposed (ECF No. 23), and Defendant replied (ECF No. 24). The Court has
carefully considered the parties’ submissions and decides the matter without oral argument
pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court denies Defendant's
Motion to Dismiss Plaintiff's Second Amended C omplaint.

I. BACKGROUND?
Plaintiff brings this action alleging violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227. Plaintiff filed a Complaint on June 6, 2018 (Compl., ECF No. 1) and

 

' Defendant states it is improperly sued as “Wells Fargo Home Mortgage, a Division of Wells
Fargo Bank, N.A.”

* For the purpose of the instant decision, the Court accepts all well-pleaded factual allegations in
the Complaint as true. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008)
Case 3:18-cv-10228-MAS-ZNQ Document 25 Filed 02/26/20 Page 2 of 6 PagelD: 124

an Amended Complaint on July 6, 2018 (Am. Compl., ECF No. 5). On April 30, 2019, the Court
granted Defendant’s Motion to Dismiss Plaintiff's Amended Complaint because Plaintiff failed to
sufficiently allege the use of an automatic telephone dialing system (“ATDS”) as required by the
TCPA. (Mem. Op., ECF No. 12.) The Court noted that, although certain factual allegations may
raise an inference of ATDS use, merely alleging “the sheer number of phone calls” was
insufficient. (id. at 4-5 (citing Sieleman v. Freedom Mortg. Corp., No. 17-13110, 2018 WL
3656159, at *6 (D.N.J. Aug. 2, 2018)).) The Court granted Plaintiff leave to file a second amended
complaint. (/d. at 6.)

Plaintiff filed a Second Amended Complaint on May 30, 2019. (Second Am. Compl.
(“SAC”), ECF No. 14.) Plaintiff alleges that “[o]n or about March 21st, 2016, Defendant began
communicating with . . . Plaintiff by placing auto dialed phone calls to . . . Plaintiff's cell phone
number . . . and leaving messages.” (/d. { 8.) That same day, Plaintiff called Defendant and told a
representative that “he did not want to receive any more calls to his cell phone.” (Jd. 9§ 10, 15.)
The representative acknowledged this, said, “All right[.] sir,” and ended the conversation.
(Id. § 16.) Following this conversation, Plaintiff received “at least 1402 calls... and 20
voicemails” from Defendant. (/d. 17.) Upon answering each call from Defendant, Plaintiff
noticed a brief pause before a pre-recorded voice ora live operator began to speak. (Id. § 9.)

IL. LEGAL STANDARD

Pursuant to Federal Rule of Civil Procedure 12(b)(6), courts will examine the legal
sufficiency of a complaint and may dismiss a complaint “for failure to state a claim upon which
relief can be granted.” To survive a motion to dismiss, a complaint must “contain sufficient factual
matter” that “state[s] a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
Case 3:18-cv-10228-MAS-ZNQ Document 25 Filed 02/26/20 Page 3 of 6 PagelD: 125

inference that the defendant is liable for the misconduct alleged.” Jd. (citing Twombly,
550 U.S. at 556). Although a court must accept as true all factual allegations in a complaint, that
tenet is inapplicable to pleadings that offer “labels and conclusions” or “a formulaic recitation of
the elements of a cause of action.” Jd. (quoting Twombly, 550 U.S. at 555). Moreover, on a motion
to dismiss for failure to state a claim under Rule 12(b)(6), the “defendant bears the burden of
showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir.
2005) (citation omitted).
Ill. PARTIES’ POSITIONS

Defendant argues that Plaintiff again fails to properly allege the use of an ATDS. (Def.’s
Moving Br. 4, ECF No, 22.) Defendant avers that Plaintiff must “plead, then prove, that the subject
equipment has the . . . ‘present capacity’ to generate and to dial random or sequential lists of
telephone numbers.” (/d. at 3 (citing Dominguez v. Yahoo, Inc., 894 F.3d 116, 119-21 (3d Cir.
2018)).) According to Defendant, the mere allegation of a brief pause at the beginning of a call is
insufficient because it does not address the present capacity of the equipment. (/d.) Defendant
acknowledges that some courts in this district have held otherwise, but nevertheless asks this Court
to disregard such decisions because they pre-date the U.S. Court of Appeals for the D.C. Circuit's
ruling in ACA Int'l. F.C.C., 885 F.3d 687 (D.C. Cir, 2018), which the U.S. Court of Appeals for
the Third Circuit adopted in Dominguez. The ACA International court held that whether a device
qualifies as an ATDS depends on its present capacity, not its “latent or potential capacity.”

Plaintiff argues that a brief pause before a pre-recorded voice or a live operator speaks
sufficiently alleges ATDS use under the TCPA. (PI.’s Opp’n Br. 3, ECF No. 23 (citing Sieleman,
2018 WL 3656159, at *6; Carrera v. Major Energy Serv., LLC, No. 15-3208, 2016 WL 7183045.

at *2 (D.N.J. Mar. 29, 2016)).)

od
Case 3:18-cv-10228-MAS-ZNQ Document 25 Filed 02/26/20 Page 4 of 6 PagelID: 126

IV. DISCUSSION

To state a claim under the TCPA, a plaintiff must plead that “(1) the defendant called a
cellular telephone number[,] (2) using an ATDS, and (3) without the recipient’s prior express
consent.”? Montinola v. Synchrony Bank, No. 17-8963, 2018 WL 4110940, at *2 (D.N.J. Aug. 28,
2018). Under the TCPA, an ATDS is “equipment which has the capacity . . . to store or produce
telephone numbers to be called, using a random or sequential number generator, and . . . to dial
such numbers.” 47 U.S.C. § 227(a)(1). Although it may be difficult to plead the particulars of the
alleged ATDS a defendant used, a plaintiff must allege facts that would allow a court to plausibly
infer that a defendant used an ATDS. Montinola. 2018 WL 4110940, at *3.

In its 2003 ruling interpreting the TCPA, the Federal Communications Commission
(“FCC”) found that a predictive dialer’ falls within the meaning and statutory definition of an
ATDS. In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC
Red. 14014, 14092-3 (2003) (noting that the basic function of a predictive dialer is its capacity to
dial numbers without human intervention). Several subsequent FCC rulings affirmed this finding.
See, e.g., Inre Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
Red. 559, 566 (2008); In re Rules and Regulations Implementing the Tel. Consumer Prot. Act of
1991, 30 FCC Red. 7961, 7972 (2015). In 2015, the FCC determined that a device with the
“potential” capacity to store or produce telephone numbers using a random or sequential generator

can qualify as an ATDS. Jn re Rules and Regulations, 30 FCC Red. at 7975-78.

 

* Because Defendant only contests Plaintiff's pleading on the second element, the Court does not
discuss the first and third elements.

* A predictive dialer is “equipment that dials numbers and, when certain computer software is
attached, also assists telemarketers in predicting when a sales agent will be available to take calls.”
Wilson v. Quest Diagnostics, Inc., No. 18-11960, 2018 WL 6600096, at *2 (D.N.J. Dec. 17, 2018)
(quoting Jn re Rules and Regulations, 18 FCC Red. at 14091),
Case 3:18-cv-10228-MAS-ZNQ Document 25 Filed 02/26/20 Page 5 of 6 PagelD: 127

In 2018, the U.S. Court of Appeals for the D.C. Circuit invalidated the PCC*s 2015
interpretation of the term “capacity” as impermissibly expansive. ACA Int'l, 885 F.3d at 695-700.
In Dominquez, the Third Circuit adopted ACA International’s holding that only the present
capacity standard controls. 894 F.3d at 121 (affirming the district court’s grant of summary
judgment in favor of the defendant because the plaintiff failed to show that the defendant’s device
had the present capacity to function as an autodialer).

Neither ACA International nor Dominguez refuted the FCC’s prior finding that a predictive
dialer can qualify as an ATDS. See Wilson, 2018 WL 6600096, at *3. Following the ACA
International and Dominquez decisions, courts in this district continue to find that an allegation of
a brief pause at the beginning of a call is sufficient to plead the ATDS element. /d. at *2 (finding
a plausible inference of ATDS use where the plaintiff alleged that, upon answering the calls, “she
heard a momentary pause before someone started speaking to her”); Sieleman, 2018 WL 3656159,
at *6 (finding that the plaintiff adequately pleaded the ATDS element by alleging “he would hear
a noticeable pause [or] delay,” in addition to background information, such as the defendant's
website advertising its use of autodialers).°

Here, Plaintiff alleges a brief pause or silence upon answering each call from Defendant.
(SAC § 9.) This is sufficient to plead the ATDS element in the Third Circuit. The Court, therefore,

finds that Plaintiff has pleaded sufficient facts to support a claim under the TCPA.

 

* Defendant asks the Court to follow an out-of-circuit decision in Bader v. Navient Solutions, LLC.
No. 18-1367, 2019 WL 2491537 (ND. IIL. Jun. 14. 2019). (Def.’s Moving Br. 4.) In Bader. the
plaintiff alleged the use of a predictive dialer and that he experienced “a noticeable pause . . .
before [he was] connected with a live representative.” 2019 WL 2491537, at *2. The court found
that the plaintiff failed to adequately plead the use of an ATDS, Jd. (“[The plaintiff] does not put
forth any factual allegations that suggest [the defendant] dialed his number using equipment that
had the capacity to generate random or sequential numbers.”) The court, however, did not discuss
how the allegation of a brief pause factored in its decision or whether such an allegation gives rise
to a plausible inference of ATDS use.

a
Case 3:18-cv-10228-MAS-ZNQ Document 25 Filed 02/26/20 Page 6 of 6 PagelID: 128

¥. CONCLUSION

For the forgoing reasons, the Court denies Defendant’s Motion to Dismiss. An order

consistent with this Memorandum Opinion will be entered.

MICHAEL ry Shire

UNITED STATES DISTRICT J UDGE
